10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
PROF-2013-83 LEGAL TITLE TRUST IV, Case No.: 2:17-cv-00119-APG-NJK
Plaintiff Amended Order Directing the Clerk of

Court to Disburse the Cash Deposit

V.
[ECF NO. 13]

SFR INVESTMENTS POOL 1, LLC, et al.,

 

Defendants
IT IS ORDERED that the clerk of court is instructed to disburse the $500 cash deposit
(ECF No. 13) plus interest to the law firm of Wright Finlay & Zal<, LLP, Which made the deposit
on behalf of plaintiff PROF -2013-83 Legal title Trust lV.

DATED this 10th day of April, 2019.

U/;__/

 

ANI§REW P. GoRDoN
UNITED sTATEs DISTRICT JUDGE

 

